department of the treasury internal_revenue_service washington d c tax exempt ano ‘oovernmert entities dwviaion number release date date date uil contact persen identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_601 recently we sent you a letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final the letter if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this lattar federal_income_tax status and responsibilities please contact irs customer service at you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse oetermination letter letter cg catalog number of ‘ tax exempt and government entities bison department of the treasury internal_revenue_service washington d c date date legend b date c state d name of entity e name of university f name of company g name of company h name of company contact person identification_number contact number fax number employer_identification_number uil nos dear we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under gode sec_601 the basis for our conclusion is set forth below issue do you qualify for tax exemption under section c of the intemal revenue code fact you were incorporated on b as a nonprofit cooperative corporation in g incorporation state you were created for the following purpose your articles of community social and economic development thraugh public-private partnerships and collaborations on a cooperative basis article il section dollar_figure purposes of your bylaws states times shall be operated to pursue a broad range of programs that improve business conditions for one or more members within the state for the interest of the community to be advanced the corporation will accomplish its mission through the development of public private partnerships this corporation is organized and at all for the development of critical infrastructures that will promote community revitalization economic development and quality healthcare advancing education meet the special needs of the elderly provide safe decent and affordable housing to low-income families and related projects that lessen the burdens of government and protect the environment all within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended or any successor provision of any subsequent federal tax law the code article u1 of your bylaws state there shall be four classes of members founding community enterprises private partner and charter founding members are organizations which have provided various levels of support to create the corporation the initial founding members shall be f g and hl additional founding members may be admitted upon such terms and conditions as may be determined from time to time by the founding members board members as defined and provided in sec_4 with the written consent of all of the then existing founding members continue to fulfil their obligations under these bylaws and additional requirement set forth by the founding members board members founding member may remain founding members as long as they community enterprise members are non-profit corporations or governmental entities engaged in community social and or economic development through public-private partnerships and only non-profit corporations and governmental entities may collaborations with this corporation be community enterprise members community enterprise members may be admitted to membership upon a majority vote of the board for a term determined in accordance with the policies and procedures adopted by the board private partner members shall be persons other than non-profit corporations or governmental entities engaged in community social and or economic development through public-private partnerships and collaborations with other members and or this corporation private partnership members may be admitted upon majority vate of the board for a term determined in accordance with the policies and procedures adopted by the board charter members are governmental entities and or non-profit corporations interested in or who support community social and economic development through public-private partnerships collaborations only governmental entities and non-profit corporations may become charter members charter members need not be engaged in any collaboration program or project with any other member or with this corporation but must be supportive or one or more such programs or projects charter members may be admitted upon majority vote of the board for a term determined in accordance with the policies and procedures adopted by the board article iv section dollar_figure of your bylaws states that the board shall have full power to conduct manage and direct the business and affairs of the corporation and all powers of the corporation are hereby granted to and vested in the board article iv section dollar_figure states that the board is composed of the following persons all of whom shall be natural persons of full age membership into your organization will be denied if a community does not have a critical infrastructure project to develop through a public private partnership or if an organization would not agree to follow the bylaws a founding members board members - each of the founding members shall be entitled to appoint one member to the board to serve terms as provided in sec_4 the member sec_80 appointed are herein sometimes call the founding members board members the founding members board members shall be appointed for such term as may be determined from fime to time by the founding member appointing that founding members board member b _ elected directors - no less than one and no more than nine additional members as may be determined from time to time by the board the directors provided for in this section dollar_figure shall be elected by majority vote of the members and shalt serve for four years alternatives - a person or group of persons or other entity entitled to appoint designate or otherwise select one or more directors may select one or more alternates for each such director c page of your application states you were organized to facilitate projects serve and support its members in territorial regions to oversee project deliveries and effectively access state and federal funding we have structured the alliance to serve specific regions of c that are organized in the same fashion of as the d this structure enables the alliance to configure and manage projects from region to region into specific clusters you state on page of your application that ‘ t he purpose of this coop is to facilitate economic development by creating a public private partnership to accelerate development in your attachment to schedule c of your application you state you provide the following services to members facilitation services community development services economic development services and project planning services in your response to our request for additional information you state that you were created to create a collaboration effort by bringing together public non-profit and private sector entities developing a critical infrastructure project through a public private partnership that will be owned and operated by the public private partnership and accomplish the local planning goals and objectives you provide a service fo achieve a result and that result will provide you with a membership fee and development fee but not for profits from the resulting newly created for-profit partnership the collaboration would consist of a charter member and a private partner member the charter member represents the public sector governmental and non-profit it is the primary membership group the private public partnership seeks to serve through the provision of goods and services the for-profit private partner member would deliver the needed goods and or services to the charter member itis the general_partner you will serve as a special limited partnerto collect membership fees your focus is to serve your members by providing development services to two or more members who pay membership fees and development fees to achieve a critical infrastructure implementation you further state your services will be provided at cost you state that most communities have needs for critical infrastructure improvements that must be completed in order for the communities to maintain their economic viability infrastructure needs include energy acquisition energy efficiency waste product management essential communications systems adequate buildings and other facilities to house businesses local units of government lack the capacity to develop and operate such projects due to their lack of debt repayment capacity or their limited manpower to manage such projects a new model is needed to assist local governments develop critical infrastructure projects you define critical infrastructure as a government term used to describe assets that are essential for the functioning of a society and economy most commonly associated with the term are but not limited to facilities for electricity generation transmission and distribution gas production transport and distribution oil and oil products production transportation and distribution telecommunication water supply agriculture food production and distribution heating public heatth transportation systems financial services security services the development fee your goal is to create a situation where the you have a contract with e cooperative extension service to identity community needs and stakeholders e will identify oritical infrastructure needs and participants who are willing to participate in developing a solution to the problem identified you will then prepare a letter of intent ta lay out the three step process to develop a sound business plan to achieve the desired objectives if the participants accept the plan a public private partnership is developed and the stakeholders become members within of the appropriate membership classes the risks and rewards of project ownership would be assigned to the public non-profit and private entities that would make up the ownership of the project existing publicinon-profit and private sectors can become the owner operator of the new entity created to implement the critical infrastructure project you collect the membership fee from the new member and the development fee at the end of the construction for services provided range from to of the development costs you state that f a founding member is a corporation that would be a general_partner in a district open loop geothermal heating and cooling system that could substantially lower the heating and cooling costs of residential and commercial users in a community you state that g a founding member is a real_estate development company that you will consider being a general_partner in a public private partnership if the project fits into the type of development that they normally own and operate you provided a newspaper article with your application that describes a partnership you established with a city in c along with f and g with an eco-friendly parking garage followed by the construction of high-end waterfront condominiums a new bus station and two mixed-use buildings with commercial space and tow- income or elderly apartments alt equipped with geothermal the article states your project broke ground in your response to our request for additional information you state that you will provide public services for your members examples of the public services you provide include mediation of disputes acquisition of subject matter experts environmental information collections ete you will collect membership fees from each member and a project development fees for the faclitation process business planning process and financing plan pracess you provide for your members ‘you are supported by membership dues other donations and other assessments the other assessments as determined by the board from time to time are assessed to fund the activities and programs of the corporation n addition development fees are charged to members once a private public partnership is created it is an organization of the same general class as a chamber of commerce law sec_501 c of the internal_revenue_code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4 c -1 of the income_tax regulations states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of the kind ordinarily carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business leagu revrul_59_391 1959_2_cb_151 describes an organization made up of individuals firms associations and corporations engaged in different lines of business and seeking to exchange information on business prospects it was determined that it had no common business_interest other than to increase individual sales and therefore did not qualify for exemption under sec_501 of the code revrul_61_170 1961_2_cb_112 describes an association of professional private duty nurses and practical nurses which operated a nurses’ registry to provide its members employment opportunities it did not qualify for exemption under sec_501 of the code because its primary purpose was the operation of a regular business of a kind ordinarily carried on for profit and it was engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_66_328 c b describes an organization formed to promote the interests of a particular trade field representatives of the organization visited members to consult with them and advise them on their planning modemization and layouts of the members’ stores they sold supplies and equipment to the members the organization did not qualify for exemption under sec_501 of the code the organization's activities were determined to constitute the performance of particular services for members as distinguished from activiies aimed at the improvement of business conditions in their trade as a whole n revrul_67_182 1967_1_cb_144 exemption under c was denied to an organization whosa only activity was providing a reference library of electric logs and maps to its members the revenue_ruling stated that the organization was making specialized information available to its members that served as a convenience and economy in the conduct of their businesses operation of the library was found ta be an activity that constituted the perfarmance of particular services for members in apartment operations association v commissioner of internal revenue 136_f2d_435 the court denied a claim of exemption as a business league the organization claiming exemption in the case was an association of apartment owners the organization acted as a clearinghouse for information about tenants operation of apartment houses legislation affecting the business and gave counsel and advice to members to promote their welfare the organization also provided printed forms at cost to members purchased goods and equipment for re-sale to members at prices a joumal containing advertisements the organization also represented its members in labor disputes and the organization did not eam a profit the court found that the organization did not negotiations meet the description of a business feague because it regularly carried on a business of the kind ordinarily conducted for profit the court also found there was no evidence showing that the business and services provided to members were merely incidental to the organization's total activities for themselves lower than published obtain could they and in credit managers association of northem and central california v commissioner 3_tcm_385 the applicant corporation was denied exemption as a business league the organization operated a credit bureau that compiled and provided credit information about customers to members on a fee basis the court held that the services supplied were of a sort vital to the members in the operation of their business which they would have been compelled fo purchase elsewhere or supply themselves at a greater cost but for the existence of the organization the court stated we do not conceive the statute to extend exemption to an organization existing primarily for the convenience or economy of its members but only to such organizations as are dedicated principally to a public or quasi-public purpose in 734_f2d_71 an organization whose membership consisted of insurance_companies was denied exemption as a business league under sec_501 c of code the principal activity carried on by mib was the maintenance and operation of a computerized system for compiling storing and distributing information about applicants for life_insurance mib argued that its activities created a deterrent to fraud which created benefits to the industry through reduced investigation_expenses and reduced lasses due to misclassification of applicants their nature consisted of rendering particular services for individual member companies and served to benef the individual members' businesses the court also stated that even though the services produced various indirect and intangible benefits for the industry as a whole the fact remained that the rendered services were in form and substance particular services for individual member companies the court held mib's activities by application of law sec_1 -1 of the regulations provides that an organization having some common business_interest the purpose of which is to promote such common business_interest and not engage in a regular business ordinarily carried on for profit will qualify for exemption under sec_501 of the code you are not operated as a business league you engage in a regular business of the kind ordinarily carried on for profit your bylaws state you were formed to improve the business conditions of yaur members you have also stated that you serve and support your members your activities constitute the performance of particular services for your members you ara simitar to the organization described in revenue ruing your membership is made up of various non-profit municipalities and for-profit entities your purpose is to match the needs of non-profit and governmental entities with services provided by your initial founding members and private partner members this is the provision of particular services for your members likewise you coordinate the assignment of critical you are similar to the organization described in revrul_61_170 that organization assigned nurses jobs to its members infrastructure projects to your initial founding members and private partner members you are similar to the organization described in revenue ruing you were formed to promote the interest of your members through provision of support and services ta them and to oversee projects your activities result in the provision of particular services for your members furthermore your activities do not advance a particular line_of_business but rather the business interests of your members like that organization you are similar to the organization described in revrul_67_182 that organization was denied exemption because it served the convenience and economy of its members’ businesses likewise you provide management services for the convenience and economy of your members and therefore you are providing particular services to your members you are similar to the organization described in apartment operations association v commissioner of intemal revenue you also provide services to your members such as development services facilitation services community development services economic development services and project planning services mediation of disputes acquisition of ‘subject matter experts environmental information collections and etc to your members these services constitute the particular services for your members and these activities are the primary function of your organization you are similar to the organization described in credit managers association of northam and central califomia v commissioner likewise you provide services to your members for fees this results in the convenience and economy of your members in essence you exist for the convenience or economy of your members ‘you are similar to the organization described in mib inc principal activity was the provisicn of testing and analyzing services for a fee to its members in that case the organization's you likewise provide particular services to your members in retum you receive membership fees and development fees conclusiot based on the facts and information submitted you are not operated exclusively for exempt purposes under sec_801 of the code you are operated in the manner of a for-profit entity your activities are the provision of particular sarvices to your members your activities further the business interests of your private partner members and initial founding members since they contract with governmental entities and non-profit entities to provide services to improve their infrastructure this constitutes the performance of particular services for members and inurement which is impermissible under sec_501 of the code accordingly you do not qualify for exemption under sec_501 of the code you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officars within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to ‘our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues ‘types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include the organization's name address and employer_identification_number a statement that the organization wants tc appeal the determination the date and symbols on the determination_letter a statament of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired a n e s e o the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power of attomey form_2848 power of atfomey and declaration of representative it you have not already done so for more information about tepresentation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs cov forms and publications if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2648 and any supporting documents to the applicable address if mail to deliver to intemal revenue service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the parson identified in the heading of this letter to confirm that he or she received your fax f you have any questions please contact the person whose name and telephone number are shown in the heading of this fetter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
